Title: To Thomas Jefferson from Jeremiah Elkins, 19 February 1823
From: Elkins, Jeremiah
To: Jefferson, Thomas


 Sir,
Washington City
February 19. 1823
It is my wish to collect the few remaining fragments of the Official letters of our land and Naval Officers of the revolution, together with such other documents and anecdotes as relate to the war of that period—I have in part accomplished the work, and shall, perhaps, be able to render it more complete than at this time could be expected—it will, I hope, serve to rescue from the grave some portions of the most interesting period of our history as a nation.It is unnecessary for me to advert to the superior knowledge which you possess of the incipient stages of the history of our Country, as an apology for troubling you with this, and for presuming to request of you the favor, either by reference or otherwise to afford me such information as will facilitate the work in hand.Very Respectfully Your obedient humble servtJeremiah Elkins